UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1560



GLENWOOD C. SWINDELL,

                                              Plaintiff - Appellant,

          versus


GORDON R. ENGLAND, Secretary of the Navy,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cv-00082-F)


Submitted:   December 29, 2006            Decided:   February 1, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glenwood C. Swindell, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Glenwood C. Swindell appeals the district court’s order

granting the Secretary’s motion for summary judgment and dismissing

his   action   alleging   disability   discrimination    under   the

Rehabilitation Act of 1973, 29 U.S.C. § 791 (2000).         We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See Swindell

v. England, No. 7:04-cv-00082-F (E.D.N.C. March 7, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -